

Exhibit 10.1



EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is hereby made between USA Technologies,
Inc., a Pennsylvania corporation (“Company”), and R. Wayne Jackson
(“Executive”).  Each of Company and Executive is a “Party” to this Agreement,
and collectively are the “Parties” to this Agreement.


RECITALS


A.          The Company is engaged in the business of cashless payments
processing (“Business”).


B.          The Company desires to employ Executive and Executive desires to
accept such employment with the Company effective as of August 10, 2020
(“Effective Date”), subject to the terms and conditions of this Agreement.


AGREEMENT


NOW, THEREFORE, upon the foregoing premises, and for good and valuable
consideration, the Company and Executive, intending to be legally bound, agree
as follows:


1.          Employment. Effective as of the Effective Date, the Company shall
employ Executive, and Executive shall accept such employment and perform
services for the Company, upon the terms and conditions set forth in this
Agreement.


2.          Term of Employment. The term of Executive’s employment under this
Agreement with the Company shall be for the period commencing on the Effective
Date and continuing until terminated in accordance with Section 8 hereof. The
period of Executive’s employment under this Agreement shall be the “Employment
Term”.


3.          Position and Duties.


(a)          Employment with the Company. While Executive is employed by the
Company during the Employment Term, Executive shall hold the position of Chief
Financial Officer and shall report to the Company’s Chief Executive Officer
(“CEO”).  Executive shall perform such duties and responsibilities for the
Company and its Affiliates consistent with his position and as may otherwise be
established from time to time by the CEO, but in all cases consistent with the
duties and responsibilities associated with the chief financial officer position
for companies of comparable size and nature.  Such duties and positions may
include service as an officer or director of the Company or its Affiliates,
which duties shall be performed without additional compensation. For purposes of
this Agreement, “Affiliate” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, or an unincorporated organization, that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company.
(b)          Performance of Duties and Responsibilities. During the Employment
Term Executive shall serve the Company faithfully and to the best of his ability
and shall devote his full working time, attention and efforts to the business of
the Company. Executive will follow and

--------------------------------------------------------------------------------





comply with applicable policies and procedures adopted by the Company from time
to time, including without limitation the Company’s Code of Business Ethics and
other policies relating to business ethics, conflict of interest,
non-discrimination and non-harassment, confidentiality and protection of trade
secrets. Executive will not engage in other employment or other material
business activity. During his employment with the Company, Executive may
participate (i) in civic, religious and charitable activities and personal
investment activities, in each case subject to Board approval and (ii) as a
member of the board of directors (or similar governing body) of up to one (1)
outside company identified to the CEO (with any further such outside positions
to be subject to pre-approval by the CEO in his or her discretion), in each case
to a reasonable extent, so long as such activities do not interfere with the
performance of his duties and responsibilities hereunder nor conflict with
Executive’s obligations hereunder (including, without limitation, Executive’s
obligations under Section 10 below).
(c)          Work Location. During the Employment Term, Executive’s primary
place of work will be Atlanta, Georgia.
4.
Compensation.

(a)          Base Salary. During the Employment Term, the Company shall pay to
Executive a base salary for services at the annual rate set forth below (“Base
Salary”), which Base Salary shall be paid in accordance with the Company’s
normal payroll procedures and policies, as such procedures and policies may be
modified from time to time. The Base Salary shall be reviewed and adjusted in
the sole discretion of the Board’s Compensation Committee (“Committee”).
Period
Base Salary
Effective Date – December 31, 2020
$280,000
January 1, 2021 – until reviewed and adjusted by the Compensation Committee
$350,000



(b)          Annual Incentive Compensation. For the fiscal year that begins July
1, 2020 and each fiscal year thereafter, Executive will be eligible to earn an
annual incentive bonus with a target opportunity equal to 50% of Executive’s
Base Salary (the “Target Bonus”), and a maximum award percentage of 150% of the
Target Bonus, pursuant to the terms and conditions of the Company’s Annual
Incentive Plan (“AIP”) as in effect during the applicable period. Executive’s
AIP bonus for fiscal year 2021 will be a minimum of 50% of target and will be
based on the Base Salary of $350,000. For fiscal years during the Employment
Term following fiscal year 2021, Executive’s AIP bonus earned shall be
calculated based on the terms for the AIP in effect for the applicable year and
as determined in the sole discretion of the Committee.  Notwithstanding anything
to the contrary in the foregoing, no bonus will be due or paid for the fiscal
year that ends June 30, 2020, whether under the AIP or otherwise.  Except as
otherwise expressly set forth in this Agreement, Executive must be employed on
the date of payment to be eligible to receive any annual incentive bonus in
respect of any applicable fiscal year.
(c)          Equity Award. On the Effective Date, the Company will award
Executive four hundred thousand (400,000) stock options with an exercise price
equal to the closing price of the
2

--------------------------------------------------------------------------------





common stock of the Company on the grant date (“Equity Award”). The Equity Award
will be eligible to vest over the three-year period following the grant date,
with 50% of the Equity Award eligible to vest in three equal installments on
each anniversary of the grant date, and the remaining 50% of the Equity Award
eligible to vest based upon achievement of performance targets to be established
by the Board.  The Equity Award shall be subject to the terms and conditions of
a stock option award agreement approved by the Board or a sub-committee thereof
(the “Award Agreement”).  Executive shall be eligible to receive additional
future grants of equity and/or equity-based awards in the sole discretion of the
Committee and the Board under the Company’s then-current equity plan, subject to
the terms and conditions of such plan and an award agreement issued thereunder
(including, without limitation, vesting and forfeiture conditions).
(d)          Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in each employee benefit plan and program of the
Company, including health, dental, vision, long-term disability and life
insurance, and deferred compensation plans, and annual executive physical
examinations, to the extent that Executive meets the eligibility requirements
for such individual plan or program. The benefit programs may be changed,
amended, or terminated from time-to-time in the discretion of the Company, and
the Company makes no assurances of the continuation of any particular benefit
plans or programs.
(e)          Paid Time Off.  During the Employment Term, Executive will be
entitled to 18 business days of paid time off during each year of service with
the Company, to be accrued and used in accordance with the Company’s policies as
in effect from time to time. Employee will use paid time off at times and in a
manner so as to minimize disruption to the operations of the Company.
(f)          Expenses. During the Employment Term, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket business, travel and
entertainment expenses incurred by him in the performance of his duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.  Extraordinary and
recurring expenses will require prior authorization from the CEO.
5.
Confidential Information.

(a)          Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means any information in any form related
to the Business, that the Company has not made public and that is not generally
known to the public, including, without limitation, information relating to the
operations, research, development, manufacturing, accounting, purchasing,
finances, forecasting, performance, engineering, human resources, customers,
vendors, sales, marketing, strategy, future plans and other proprietary matters
of the Company and its Affiliates, and information that is entrusted to the
Company or its Affiliates in confidence by third parties (“Confidential
Information”).
(b)          Duty Not to Disclose. During Executive’s employment with the
Company and at all times thereafter, except as expressly permitted by the Board
in writing, Executive shall keep confidential and not disclose, divulge, furnish
or make accessible to anyone or use in any way or form, other than in the
ordinary course of the business of the Company, any Confidential Information.
Executive shall take reasonable steps to protect the confidentiality of
Confidential Information and shall refrain from any acts or omissions that would
reduce the value of Confidential Information to the Company or any of its
Affiliates.
3

--------------------------------------------------------------------------------





(c)          Acknowledgement. Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and its
Affiliates and represents a substantial investment of time and expense by the
Company and its Affiliates, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company and its Affiliates. The
Parties acknowledge and agree that Executive’s obligations under this Agreement
to maintain the confidentiality of the Confidential Information are in addition
to any obligations of Executive under applicable statutory or common law.
(d)          Exceptions. The foregoing obligations of confidentiality shall not
apply to any Confidential Information to the extent that it (i) is now or
subsequently becomes generally publicly known or generally known in the industry
in which the Company operates in the form in which it was obtained from the
Company (or its applicable Affiliate), (ii) is independently made available to
Executive in good faith by a third party who has not violated an obligation of
confidentiality to the Company or any of its Affiliates, or (iii) is required to
be disclosed by legal process, but solely for such purpose and in which case
before making any disclosure Executive shall first notify the Company that he
believes he is required to disclose Confidential Information pursuant to legal
process and allow the Company reasonable time to oppose such disclosure.
Notwithstanding any other provision of this Agreement, Executive understands
that he may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (x) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and Executive
does not disclose the trade secret except pursuant to a court order.  In
addition, nothing in this Agreement shall prohibit Executive from reporting
possible violations of federal law or regulation to or otherwise cooperating
with or providing information requested by any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures or receiving an award for information provided to any
governmental agency or entity, in each case that are protected under the
whistleblower provisions of federal law or regulation.  Executive does not need
the prior authorization of the Company to make any such reports or disclosures
described in the preceding sentence and is not required to notify the Company
that Executive has made such reports or disclosures.
6.          Ventures. If, during Executive’s employment with the Company,
Executive is engaged in or associated with the planning or implementation of any
project, program or venture involving the Company (or any of its Affiliates) and
a third party or parties, all rights in such project, program or venture shall
belong to the Company. Except as approved in writing by the Board, Executive
shall not be entitled to any interest in any such project, program or venture or
to any commission, finder’s fee or other compensation in connection therewith,
other than the compensation to be paid to Executive by the Company as provided
herein. Executive shall have no interest, direct or indirect, in any customer or
supplier that conducts business with the Company (or any of its Affiliates),
unless such interest has been disclosed in writing to and approved by the Board
in writing before such customer or supplier seeks to do business with the
Company (or any of its Affiliates). Ownership by Executive, as a passive
investment, of less than 1.0% of the outstanding shares of any class of stock
that is regularly traded on a recognized domestic or foreign securities exchange
or over-the-counter market shall not constitute a breach of this Section 6.
4

--------------------------------------------------------------------------------





7.          Patents, Copyrights and Related Matters.
(a)          Disclosure and Assignment. Executive shall immediately disclose to
the Company any and all improvements, discoveries, processes, know-how,
trade-secrets and inventions (“Discoveries”) that Executive may conceive and/or
reduce to practice individually or jointly or commonly with others while he is
employed with the Company or any of its Affiliates.  Executive agrees to assign
and does hereby immediately assign, transfer and set over to the Company his
entire right, title and interest in and to any and all Discoveries, and in and
to any and all intellectual property rights thereto.  Executive agrees to
execute all instruments deemed necessary by the Company to protect and perfect
rights in and to the Discoveries.  This Section 7(a) shall not apply to any
Discoveries for which no equipment, supplies, facilities, confidential,
proprietary or secret knowledge or information, or other trade secret
information of the Company or any of its Affiliates was used and that was
developed entirely on Executive’s own time, and (i) that does not relate
(A) directly to the business of the Company or any of its Affiliates, or (B) to
the Company’s or any Affiliate’s actual or demonstrably anticipated research or
development, or (ii) that does not result from any work performed by Executive
for the Company or any of its Affiliates.
(b)          Copyrightable Material. Executive agrees to assign and does hereby
assign to the Company all right, title and interest in all copyrightable
material (including intellectual property rights therein) that Executive
conceives or originates individually or jointly or commonly with others, and
that arise during his employment with the Company or any of its Affiliates and
out of the performance of his duties and responsibilities under this Agreement. 
Executive shall execute any and all papers and perform all other acts necessary
to assist the Company to obtain and register copyrights on such materials. 
Where applicable, works of authorship created by Executive for the Company or
any of its Affiliates in performing his duties and responsibilities hereunder
shall be considered “works made for hire,” as defined in the U.S. Copyright Act.
8.
Termination of Employment.

(a)          Executive’s employment with the Company and the Employment Term
shall terminate immediately upon:
(i)       Executive’s receipt of written notice from the Company of the
termination of Executive’s employment with or without Cause (or effective on
such later date specified in such written notice from the Company);
(ii)      Executive’s abandonment of employment or resignation with or without
Good Reason;
(iii)     Executive’s Disability (as defined below); or
(iv)       Executive’s death.
(b)          The date upon which Executive’s termination of employment with the
Company is effective is the “Termination Date.” For purposes of Section 9 of
this Agreement only, with respect to the entitlement to and timing of any
payments thereunder, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Code”). Upon receipt of any notice from Executive of his intended
resignation, the Company may
5

--------------------------------------------------------------------------------





in its sole discretion relieve Executive of some or all duties, responsibilities
and/or positions hereunder.
9.
Payments upon Termination of Employment.

(a)          Except as provided in Section 9(h) below, if Executive’s employment
with the Company is terminated (i) by the Company without Cause or (ii) by
Executive for Good Reason, then, subject to Section 9(g) below, and in addition
to the Earned Amounts (as defined below), the Company shall provide Executive:
(i)          Cash severance in an amount equal to the Base Salary in effect on
the Termination Date (without giving effect to any reduction that is the basis
for Executive’s resignation for Good Reason), payable in equal installments
following the effective date of the release described in Section 9(g) over the
Severance Period (defined below) in accordance with the Company’s regular
payroll practices; provided, that if the sixty (60) day period described in
Section 9(g) spans two calendar years, then such payments shall commence in the
second calendar year (and the first payment in such second calendar year shall
include all payments described in this clause (i) that would have been paid
absent this proviso);
(ii)         Senior executive-level outplacement counseling and support services
following the Termination Date for the duration of the Severance Period, to be
provided through the Company’s then-current preferred provider of such services;
and
(iii)       If Executive is eligible for and takes all steps necessary to
continue his and his eligible dependent’s group health insurance coverage with
the Company following termination of employment with the Company, the Company
will pay for the COBRA premium costs for such coverage, at the same level of
coverage that was in effect as of the Termination Date, after the Termination
Date for the duration of the Severance Period, or such earlier date COBRA
coverage is no longer available to Executive under applicable law or plan.
(iv)         Severance Period.  From the Effective Date through January 31,
2021, the Severance Period is zero months.  From February 1, 2021 to August 10,
2021, the Severance Period is three months.  After August 11, 2021, the
Severance Period is six months.
(b)          If Executive’s employment with the Company is terminated for any
reason other than under circumstances provided in Section 9(a) above, the
Company shall pay to Executive or his beneficiary or his estate, as the case may
be only any accrued but unpaid Base Salary and the amount of any other benefits
to which Executive is legally entitled as of the Termination Date under the
terms and conditions of any benefit plans of the Company in which Executive is
participating as of the Termination Date (including, unless such termination of
employment is for Cause, any earned but unpaid AIP bonus for the prior fiscal
year) (“Earned Amounts”).  For the avoidance of doubt, no severance or benefits
(other than the Earned Amounts) will be payable to Executive in connection with
a termination of employment by reason of: (i) Executive’s abandonment of his
employment or resignation other than for Good Reason; (ii) termination of
Executive’s employment by the Company for Cause; or (iii) Executive’s death or
Disability.  The foregoing terms do not waive or compromise or limit any other
rights of the Company that may arise from Executive’s conduct that constitutes
Cause for termination.
6

--------------------------------------------------------------------------------





(c)          “Cause” hereunder shall mean that one of the following events or
conditions has occurred during the Employment Term:
(i)        willful act or acts of dishonesty undertaken by Executive that result
in substantial gain or personal enrichment of Executive at the expense of the
Company, or misappropriation of assets or business opportunities, embezzlement,
or fraud committed (or committed at the direction of) or attempted by the
Executive;
(ii)       unlawful conduct, gross misconduct, or gross negligence on
Executive’s part, that is or is reasonably likely to be injurious to the
business, finances or reputation of the Company;
(iii)      the conviction or indictment of Executive of, or plea of guilty or
no-contest by Executive to, a misdemeanor involving moral turpitude or a felony;
(iv)      willful failure or refusal by Executive to perform in any material
respect Executive’s duties and responsibilities to the Company; or
(v)      material breach by Executive of any terms, conditions or
representations of this Agreement, any other written agreement with the Company,
or of any written policies of the Company, which failure or breach, if curable,
has not been cured by Executive to the reasonable satisfaction of the Board
within thirty (30) days after written notice thereof to Executive from the
Company.
Executive’s termination for Cause shall be effective when approved at a meeting
of the Board (excluding Executive) based upon its determination that Executive
engaged in an act or omission that constitutes Cause, and the Board shall cause
a written notice to Executive of that determination and of the consequent
termination of the Executive for Cause.
(d)          “Disability” hereunder shall have the meaning set forth in the
Company’s group long-term disability plan applicable to Executive for purposes
of eligibility for long-term disability benefits; provided, if no such plan or
definition exists, then “Disability” shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his position
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 60
days, or for more than 90 days during any 180-day period.  A period of inability
shall be “uninterrupted” unless and until Executive returns to full-time work
for a continuous period of at least thirty 30 days.
(e)          “Good Reason” hereunder shall mean the occurrence of any of the
following without Executive’s consent and not caused by Executive:
(i)         the assignment of Executive to any position other than chief
financial officer, or any action that causes a material and continuing
diminution in Executive’s position, authority, duties or responsibilities as
chief financial officer, excluding any diminution attributable solely to the
fact that the Company is no longer a public company;
(ii)         any material reduction in Executive’s Base Salary or Target Bonus;
(iii)        any material breach of this Agreement by the Company, including but
not limited to a requirement that Executive report to anyone other than the CEO
or the failure
7

--------------------------------------------------------------------------------





of any successor to all or substantially all of the business or assets of the
Company to assume this Agreement in writing (other than in the case of merger by
which transfer of this Agreement occurs by operation of law); or
(iv)        a requirement that Executive relocate his primary work location(s)
by more than 50 miles (and that increases Executive’s one-way commute to such
location(s));
provided, however, that such events shall constitute Good Reason only if :(A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, Executive gives the Company written notice of such event
with an express contention that such event constitutes Good Reason under this
Agreement, (B) the Company fails to cure such event within thirty (30) days
after receipt of such written notice, and (C) the effective date of Executive’s
termination of employment is within ninety (90) days following expiration of
such cure period.
(f)          In the event of termination of Executive’s employment, the sole
obligation of the Company shall be its obligation to make the payments called
for by Section 9(a) or Section 9(b) hereof, as the case may be, and the Company
shall have no other obligation to Executive or to his beneficiary or his estate,
except as specifically provided under the terms of any employee benefit plans or
programs maintained by the Company in which Executive then participates or any
other written agreement between Executive and the Company.
(g)          Notwithstanding the foregoing provisions of this Section 9, the
Company shall not be obligated to make any payments to Executive under
Sections 9(a) or 9(h) hereof unless Executive has signed, returned to the
Company, and not revoked a release of claims in favor of the Company in a form
acceptable to the Company, that has become fully effective and irrevocable in
accordance with its terms within sixty (60) days following the Termination Date,
and Executive is in material compliance with the terms of this Agreement and
such release as of the applicable payment dates.
(h)          Notwithstanding any other provision of this Agreement, if
Executive’s employment with the Company is terminated upon or within twenty-four
(24) months following a Change of Control either (i) by the Company without
Cause or (ii) by Executive for Good Reason, then, in addition to the Earned
Amounts, and in lieu of any payments or benefits under Section 9(a) above and
subject to Section 9(g) above, the Company shall pay to Executive an amount
equal to the sum of Executive’s annual Base Salary (without giving effect to any
reduction that is the basis for Executive’s resignation for Good Reason) plus
the cash bonus paid to Executive under the AIP for the last fiscal year of the
Company completed prior to the Termination Date, each as in effect as of the
Termination Date. Such amount shall be payable in a lump sum not later than 30
days following the effective date of the release of claims provided in Section
9(g).  In addition, upon the occurrence of a Change of Control, any
then-outstanding and unvested portion of the Equity Award shall immediately
vest, subject to Executive’s continued employment with the Company as of
immediately prior to the Change of Control in accordance with the Award
Agreement.
(i)          “Change of Control” shall have the meaning given to such term in
the Company’s 2018 Equity Incentive Plan, as amended (or any successor plan).
With respect to any amount that is non-qualified deferred compensation subject
to Section 409A that becomes payable upon or in connection with the occurrence
of a Change of Control, a transaction shall not be considered to constitute a
Change of Control unless it also constitutes a change in control event for
8

--------------------------------------------------------------------------------





purposes of Section 409A, and any transaction that constitutes a change in
control event for purposes of Section 409A shall be considered a Change of
Control.
(j)          Notwithstanding anything in this Agreement or any written or
unwritten policy of the Company to the contrary, (i) if it shall be determined
that any payment, benefit, or distribution by the Company to or for the benefit
of Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement, any other agreement between the Company and
Executive or otherwise (a “Payment” or “Payments”),  would constitute a
parachute payment (“Parachute Payment”) within the meaning of Section 280G of
the Code and would, but for this Section 9(j), be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the Payments after payment of the Excise Tax to (ii)
the Net Benefit to Executive if the Payments are limited to the extent necessary
to avoid being subject to the Excise Tax. Only if the amount calculated under
(i) above is less than the amount under (ii) above will the Payments be reduced
to the minimum extent necessary to ensure that no portion of the Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
Payments net of all federal, state, local, foreign income, employment and excise
taxes. The Payments shall be reduced in a manner that maximizes Executive’s
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any determination required under this Section 9(j), including whether any
payments or benefits are Parachute Payments, shall be made by a
nationally-recognized accounting firm retained by the Company after consultation
with Executive and his advisers. Executive shall provide the Company with such
information and documents as the Company may reasonably request to enable the
accounting firm to make the determination required by this Section 9(j).   The
accounting firm’s determination shall be final and binding on the Company and
Executive.
10.          Non-Competition/Non-Solicitation.  Executive acknowledges that the
Company has spent significant time, effort and resources protecting its
Confidential Information, including, without limitation, its trade secrets,
customer goodwill, and employee, supplier, and vendor relationships. During his
employment, Executive will have access to the Company’s Confidential
Information, and will have significant control and influence over the Company’s
customers, suppliers, vendors and employees. In order to protect the Company’s
Confidential Information, trade secrets, customer goodwill and the stability of
the Company’s workforce, and other legitimate business interests, Executive
agrees to the following covenants:
(a)          Non-Competition. During Executive’s employment with the Company or
any Affiliate and for a period of two (2) years following the termination of
such employment, whether initiated by Executive or the Company, Executive shall
not, either directly or indirectly on behalf of himself or any third party, own,
operate, lend money to, be a guarantor for, consult with, license intellectual
property to, render services as an employee or otherwise to, be a director or
officer of (or hold a position similar to a director or officer of), act as
agent for, or acquire or hold any interest in or otherwise invest in any person
or entity that engages in any business that competes with any segment, division
or portion of the Business or any other business then engaged in by the Company
or any Affiliates from time to time (including such products and services
similar to or competitive with any products or services being developed,
produced and/or sold by the Company
9

--------------------------------------------------------------------------------



or any of its Affiliates after the date of this Agreement), in whole or in part,
anywhere in the Restricted Area. For purposes of this Agreement, “Restricted
Area” means North America and any other geographic location where the Company
conducts the Business, or is actively planning to conduct the Business, as of
the Termination Date.


Notwithstanding the foregoing, nothing in this Section 10(a) prohibits or
otherwise restricts Executive from (i) passively owning or holding less than 1%
of the outstanding shares of any class of stock that is regularly traded on a
recognized domestic or foreign securities exchange or over the counter market,
(ii) investing in hedge or private equity funds or other similar alternative
investment vehicles as long as such investment represents less than 2% of the
equity interests in any such fund or vehicle and Executive does not play any
active role in the activities of the fund or vehicle, (iii) providing services
to an entity that does compete with the Business within the meaning of the
foregoing paragraph as long as the competitive lines of business represent in
the aggregate less than 10% of the revenue of such entity and Executive does not
supervise such lines of business at less than two levels above the active
day-to-day operations of the lines of business that compete with the business of
the Company, or (iv) providing services to an entity that does compete with the
Business in excess of the revenue threshold set forth in sub-clause (iii),
provided that Executive is employed in a division, unit or operating segment of
such business that is not directly or indirectly involved in any competitive
line of business, Executive has no supervisory or operational responsibility for
such competitive line(s) of business, and Executive and the new employer each
provide written assurances reasonably satisfactory to the Company describing
Executive’s expected role and confirming that Executive will not have
involvement in or responsibility for such competitive line(s) of business.


(b)          Non-Solicitation of Customers and Suppliers. During Executive’s
employment with the Company or any Affiliate and for a period of two (2) years
following the termination of such employment, whether initiated by Executive or
the Company, Executive shall not, either directly or indirectly on behalf of
himself or any third party: (i) call on or solicit any customers or prospective
customers for the purpose of marketing or selling any products or services that
are directly competitive with products or services offered by the Company and
its Affiliates, or for the purpose of diverting to a competitor of the Company
and its Affiliates any business from the Company or any of its Affiliates;
(ii) persuade or attempt to persuade, or induce or attempt to induce, any actual
or prospective customer, or actual client, vendor, service provider, supplier,
contractor or any other person having material business dealings with the
Company or any of its Affiliates to cease doing business or otherwise
transacting business with the Company or any of its Affiliates or to reduce the
amount of business it conducts or will conduct with the Company; (iii) call on
or solicit any material suppliers of the Company or any of its Affiliates; or
(iv) otherwise interfere with the relationship between the Company or any
Affiliate and its actual or prospective customers, or clients, vendors, service
providers, or suppliers.  Executive acknowledges that the Company has invested
material time and resources in the identification and qualification of its
customers and/or suppliers and that the identity, nature and details of its
relationships with customers and/or suppliers are unique and proprietary.  For
purposes of this Agreement, a “prospective customer” means (i) any person
solicited by Executive on behalf of the Company for any purpose relating to the
Business at any time during Executive’s employment with the Company, and in the
case of termination, within the twelve (12) month period immediately preceding
the Termination Date and (ii) any person solicited by the Company with
Executive’s knowledge for any purpose relating to the Business at any time
during Executive’s employment with the Company, and in the case of termination,
within the twelve (12) month period immediately preceding the Termination Date.


10

--------------------------------------------------------------------------------





(c)          Non-Solicitation/No-Hire of Employees.  During Executive’s
employment with the Company or any Affiliate and for a period of two (2) years
following the termination of such employment, whether initiated by Executive or
the Company, Executive shall not, either directly or indirectly on behalf of
himself or any third party, hire, employ, engage, or attempt to employ or engage
any individual who is then a director or officer (or individual holding a
similar position) or employee of the Company or any of its Affiliates, or who at
any time during the one-year period prior to the Termination Date was an
employee of the Company or any Affiliate, or otherwise solicit, request, advise
or induce any such employee of the Company or any Affiliate to terminate or
otherwise adversely change its relationship with the Company or any Affiliate. 
The foregoing will not prohibit Executive from (i) soliciting or hiring any
individual who served at any time during the Employment Term as Executive’s
personal secretary and/or assistant, (ii) following Executive’s termination from
employment with the Company, serving solely as a reference for any employee of
the Company as long as in serving as a reference Executive does not take any
actions that encourages such employee to terminate the employee’s employment
with the Company, (iii) encouraging an employee to leave employment with the
Company in the good faith performance of Executive’s duties to the Company, for
example, as part of Executive’s responsibility to terminate an employee’s
employment, or (iv) general advertisement or solicitation for employment that is
not specifically directed at employees of the Company (provided, Executive does
not hire such a person).
(d)          Reasonableness of Covenants. Executive agrees that the scope and
duration of Section 10 are reasonable and necessary to protect the Company’s
legitimate business interests. If, at any time, any term or provision contained
in Section 10 is finally adjudicated by a court or arbitrator of competent
jurisdiction as invalid or unenforceable, the Parties hereby agree that the
court or arbitrator making this determination will have the power to reform the
scope and/or duration of the term or provision to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable which comes closest to
expressing the intention of the invalid or unenforceable term or provision; and
that such reformation will not impact the other provisions of this Agreement and
will be enforceable as so modified.


11.          Non-Disparagement. During Executive’s employment with the Company
or any Affiliate and at all times thereafter, to the fullest extent permitted by
law, Executive shall not make any statement that is disparaging or reflects
negatively upon the Company or its Affiliates, or any of their officers,
directors or employees, to, or that is likely to come to the attention of,
(a) any customer, vendor, supplier, distributor or other trade related business
relation of the Company or any of its Affiliates, (b) any employee of the
Company or its Affiliates, or (c) the media, or any member thereof. Nothing in
this Section 11 shall or shall be deemed to prevent or impair Executive from (i)
pleading or testifying, to the extent that he or she reasonably believes such
pleadings or testimony to be true, in any legal or administrative proceeding if
such testimony is compelled or requested, (ii) otherwise complying with legal
requirements, (iii) enforcing any rights under this Agreement, or (iv) taking
any action Executive in good faith believes to be necessary or appropriate in
fulfilling his fiduciary responsibilities to the Company or any Affiliate.


11

--------------------------------------------------------------------------------





12.          Other Post-Termination Obligations.


(a)          Resignation from Positions. Immediately upon termination of
Executive’s employment with the Company for any reason, Executive will resign
from all positions then held as a director, officer or employee of the Company
or its Affiliates.
(b)          Return of Property. Upon termination of his employment with the
Company, or at such earlier time requested by the Company, Executive shall
promptly deliver to the Company any and all records and property of the Company
or its Affiliates in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, digital media, tables or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary
or other secret information of the Company or any of its Affiliates, and all
copies thereof, and keys, vehicles, access cards, access codes, passwords,
credit cards, personal computers, telephones and other electronic equipment
belonging to the Company or any of its Affiliates; provided, however, that
Executive may retain a copy of information solely relating to his personal
employment terms and arrangements with the Company.
(c)          Cooperation. Following termination of Executive’s employment with
the Company for any reason, Executive will, upon reasonable request of the
Company or its designee, respond to inquiries and cooperate with the Company in
connection with the transition of his duties and responsibilities for the
Company; consult with the Company regarding business matters that he was
directly and substantially involved with while employed by the Company; and be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that Executive then has or may have knowledge of by virtue of his
employment by or service to the Company or any of its Affiliates. In connection
with such cooperation requested by the Company, the Company shall reimburse
Executive for reasonable out-of-pocket costs incurred as a result of his
compliance with his obligations.
(d)          Indemnification. Executive shall be entitled to indemnification to
the fullest extent permitted by the Company’s governing documents and applicable
law. Upon termination of Executive’s employment, the Company will provide
indemnification and insurance defense in the same manner and to the same extent
as provided to other former officers and directors of the Company.
13.
Remedies.

(a)          Remedies. Executive acknowledges that it would be difficult to
fully compensate the Company for monetary damages resulting from any breach by
him of the provisions of Sections 5, 6, 7, 10, 11 or 12 hereof. Accordingly, in
the event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.
(b)          Dispute Resolution. Except as provided in the last sentence of this
Section 13(b), in the event of any dispute between Executive and the Company
relating to this Agreement or Executive’s employment hereunder, before
proceeding with any legal claim or process Executive agrees to first notify the
Board in writing of the existence and nature of the dispute and to
12

--------------------------------------------------------------------------------





enter into discussions in good faith to resolve such dispute. In the event that
the Parties are unable to resolve such dispute within thirty (30) days after
written notice of the dispute was first given, either party may proceed with
such claim in any other manner permitted by law.  This Section 13(b) does not
affect any rights that Executive or the Company may have in law or equity to
immediately seek emergency or temporary injunctive and other equitable relief.
14.
Miscellaneous.

(a)          Taxes. The Company will deduct or withhold from any payment made or
benefit provided hereunder all federal, state and local taxes which the Company
is required or authorized by law to deduct or withhold therefrom or otherwise
collect in connection with the wages and benefits provided in connection with
Executive’s employment with the Company. This Agreement and the payments and
benefits provided hereunder are intended to satisfy, or be exempt from, the
requirements of Section 409A of the Code, including current and future guidance
and regulations interpreting such provisions (“Section 409A”), to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to this Agreement or the
payments or benefits provided hereunder, it is intended that this Agreement and
such payments and benefits comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything in this Agreement to the contrary, this Agreement and the payments and
benefits provided hereunder shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, if and to the extent required to comply with Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments; (ii) any expenses eligible for
reimbursement in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred, and the right to reimbursement shall not be subject
to liquidation or exchange for another benefit; and (iii) no payment or benefit
required to be paid under this Agreement on account of a termination of
Executive’s employment shall be made unless and until Executive incurs a
“separation from service” within the meaning of Section 409A. If Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i), then to the
extent necessary to avoid subjecting Executive to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
this Agreement during the six-month period immediately following a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) shall not be paid
during such period, but shall instead be accumulated and paid in a lump sum on
the first business day following the earlier of (a) the date that is six months
after the separation from service or (b) Executive’s death.
(b)          Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Delaware and/or the federal district
courts of the District of Delaware for the purpose of resolving all issues of
law, equity, or fact, arising out of or in connection with this Agreement. Any
action involving claims for interpretation, breach or enforcement of this
Agreement shall be brought in such courts.  Each party consents to personal
jurisdiction over such party in the state and/or federal courts of Delaware and
hereby waives any defense of lack of personal jurisdiction or inconvenient
forum.
13

--------------------------------------------------------------------------------





(c)          Waiver of Jury Trial.  To the fullest extent permitted under
applicable law, Executive and the Company expressly waive any and all rights to
a jury trial with respect to any dispute arising out of or in connection with
this Agreement.
(d)          Governing Law.  All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule, whether of the State of Delaware or
any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Delaware.
(e)          Entire Agreement. This Agreement contains the entire agreement and
understanding of the Parties concerning the subject matter hereof. The Parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement that are not set forth herein.
(f)          Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the Parties hereto.
(g)          No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
(h)          Assignment. Neither party may, without the written consent of the
other, assign or delegate any of its rights or obligations under this Agreement,
except that the Company may, without the consent of Executive, assign or
delegate any of its rights or obligations under this Agreement to (i) any
corporation or other business entity with which the Company may merge or
consolidate, (ii) any corporation or other business entity to which the Company
may sell or transfer all or substantially all of its assets or capital stock or
equity, or (iii) any Affiliate. The Company shall require any successor to all
or substantially all of the business or assets of the Company to acknowledge and
assume this Agreement in writing. Upon such assignment and assumption, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the “Company” for purposes of all
terms and conditions of this Agreement, including this Section 14. If the
Company fails to obtain assumption of this Agreement from any successor in
writing or by operation of law, the Company will remain bound by this Agreement.
(i)          Representations, Warranties and Covenants. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement, including without limitation any employment,
consulting, confidentiality, non-competition, trade secret or similar agreement
to which Executive is a party, nor any judgment, order, decision or decree to
which Executive is subject. Executive warrants he is free to enter into this
Agreement and to perform the services contemplated herein. Executive is not
currently (and will not, to the best knowledge and ability of Executive, at any
time during employment with the Company be) subject to any conflicting
agreement, understanding, obligation, claim, litigation or condition from any
third party. Executive further agrees and covenants that he will not improperly
use or disclose in connection with Executive’s employment with the Company any
confidential, proprietary or trade secret information of any former employer or
14

--------------------------------------------------------------------------------





third party, and will not bring onto Company premises or copy onto Company
equipment or systems any unpublished documents, data or information of any
former employer or third party.
(j)          Survival. The provisions of this Agreement that by their terms or
implications extend beyond the Employment Term, including without limitation
Sections 5, 6, 7, 9, 10, 11, and 12 of this Agreement, shall survive the
termination of the Employment Term and of Executive’s employment with the
Company for any reason.
(k)          Counterparts. This Agreement may be executed in two counterparts
and delivered by facsimile or other means of electronic communication, each of
which shall be deemed an original but both of which shall constitute but one
instrument.
(l)          Notices. All notices, requests, demands or other communications
required by or otherwise with respect to this Agreement shall be in writing and
shall be deemed to have been duly given to the other party on the date delivered
when delivered personally, on the date delivered by email if receipt of the
message is acknowledged or proven, one (1) business day following the date when
sent by nationally recognized overnight delivery service for next business day
delivery, provided in each case such notice is properly addressed to the
applicable addresses set forth below (or such other address as such party may
indicate by notice given pursuant to this Section 14(l)):
If to the Company:
USA Technologies, Inc.
Attention: Chair, Board of Directors
Attention: General Counsel
100 Deerfield Lane, #300
Malvern, Pennsylvania 19355
Email: ___________________


If to Executive:
R. Wayne Jackson
At the last known address in the personnel records of the Company.
Email: rwjackson60@gmail.com


(m)          Severability. To the extent that any portion of any provision of
this Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and this Agreement shall be
unaffected and shall continue in full force and effect.
(n)          Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
Signature page follows
15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date set forth above.



   
USA TECHNOLOGIES, INC.
                              /s/ Sean Feeney
      By: Sean Feeney      
Its: Chief Executive Officer
                              EXECUTIVE                          
 



/s/ R. Wayne Jackson
     
R. Wayne Jackson
         









          















          



[Signature Page to Jackson Employment Agreement]

--------------------------------------------------------------------------------